 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  DESMOND HINDS ,

                                    Plaintiff,               Case No. 11-CV-7265 (KMK)
                               v.
                                                                        ORDER


  COUNTY OF WESTCHESTER, et al.,
                                    Defendants .



. KENNETH M. KARAS , United States District Judge:

        As discussed at the Oral Argument on November 12, 2019, Bonita E. Zelman, Esq.

 ("Zelman"), is ordered to submit a supplemental affidavit demonstrating the amount of

 disbursements that apply specifically to the case of Plaintiff Desmond Hinds by December 3,

 2019. If necessary, Zelman should also submit a revised calculation of the net total recovery and

 the net attorneys ' fees amount.

        Furthermore, for the reasons discussed on the record at the Oral Argument, the Court

 finds that Paula Johnson Kelly, Esq. ("Johnson Kelly"), is entitled to 40% of the appropriate

 attorneys ' fees recovery, and Zelman is entitled to 60%. The Court declines to award Johnson

 Kelly relief under her contract, quantum meruit, or accounts stated claims.

        The Clerk of Court is directed to terminate the pending Motion, (Dkt. No. 481 ).


 SO ORDERED.

 DATED:         November f< , 2019
                White Plains, New York
